UFS-NOIL: REALITY

                                                            NOIL




                                               B99
                                               ~3.5 Miles

                    B99


                    B99


                          UNITED FUEL SUPPLY
                                                                    GOVERNMENT
                                                                      EXHIBIT

                                                                         3-4
                                                                   2:18-CR-00365 JNP
